Citation Nr: 0825575	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  05-33 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as due to undiagnosed 
illness and asbestos exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from September 1990 to May 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 decision by the RO which 
denied service connection for COPD, to include as due to 
undiagnosed illness.  In May 2008, a hearing was held at the 
RO before the undersigned.  


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  

2.  The veteran has been diagnosed with COPD which is 
attributable to diagnosed illnesses.  

3.  The veteran is not shown to have COPD at present which is 
related to service, to include asbestos exposure.  


CONCLUSION OF LAW

The veteran does not have a COPD due to disease or injury 
which was incurred in or aggravated by service nor may any 
current COPD be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1110, 1117, 1131, 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.317 (2007).  



	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159 (2007); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Since the Board has concluded that the preponderance of the 
evidence is adverse to the veteran's claim of service 
connection for COPD, to include as due to undiagnosed 
illness, any questions as to the appropriate disability 
rating and effective date to be assigned is rendered moot, 
and no further notice is needed.  See Dingess/Hartman, 19 
Vet. App. 473.  

Prior to initial adjudication of the claim, a letter dated in 
February 2006, fully satisfied the duty to notify provisions 
of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran was notified of the evidence that was needed to 
substantiate his claim; what information and evidence that VA 
will seek to provide and what information and evidence the 
veteran was expected to provide, and that VA would assist him 
in obtaining evidence, but that it was ultimately his 
responsibility to provide VA with any evidence pertaining to 
his claim.  See Pelegrini II, supra.  The veteran was 
notified of his responsibility to submit evidence which 
showed that he had a respiratory disorder at present which 
had its onset in or was otherwise related to service, of what 
evidence was necessary to establish service connection, and 
why the current evidence was insufficient to award the 
benefits sought.  

The Board thus concludes that any deficiency in the notice to 
the veteran or the timing of any notice is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that even though the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claim, and the error was harmless).  
Additionally, there has been no prejudice to the veteran in 
the essential fairness of the adjudication.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

As to the duty to assist, the veteran's service medical 
records and all VA medical records identified by him have 
been obtained and associated with the claims file.  The 
veteran also testified at a hearing before the undersigned 
member of the Board at the RO in May 2008.  Based on a review 
of the claims file, the Board finds that there is no 
indication in the record that any additional evidence 
relevant to the issues to be decided herein is available and 
not part of the claims file.  See Mayfield  v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III].  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  Concerning the current issue on 
appeal, the Board concludes that an examination is not needed 
because there is no persuasive evidence of in-service disease 
or injury or a presumptive disease which would support 
incurrence or aggravation and an indication that the claimed 
condition is related to service.  Indeed, as will be 
discussed in greater detail below, the veteran's assertions 
of service incurrence of a respiratory disability have been 
undermined by his sheer lack of credibility and the fact that 
the existing medical evidence of record clearly points a non-
service related cause (smoking) of the veteran's COPD.

Finally, the Board notes that the records indicate that the 
veteran was recently granted disability benefits by the 
Social Security Administration, and that no attempt had been 
made to obtain any information from that agency.  However, 
the veteran has reported on several occasions that all of his 
treatment has been by VA.  As such, the Board finds that 
remanding the appeal to obtain, what would amount to 
duplicate records, would not produce any additional probative 
evidence or benefit flowing to the veteran.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided); see 
also, 38 C.F.R. § 3.326(b).  Thus, the Board finds that no 
useful purpose would be served in delaying adjudication of 
the veteran's claim pending receipt of the medical records 
from the Social Security Administration.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  

Service Connection - In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he or she still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent, or more, not later than December 31, 
2011; and which, by history, physical examination, and 
laboratory tests, cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  (As 
originally constituted, the regulation established the 
presumptive period as not later than two years after the date 
on which the veteran last performed active military, naval, 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War.  Effective December 18, 2006, 
the period within which such disabilities must become 
manifest to a compensable degree was extended to December 31, 
2011.  (see 71 Fed. Reg. 75,699 (December 18, 2006)).  

"Objective indications of chronic disability" include both 
signs, in the medical sense of objective evidence perceptible 
to a physician, and other, non-medical, indicators that are 
capable of independent verification.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  

Signs or symptoms that may be manifestations of undiagnosed 
illness include, but are not limited to, the following: (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).  

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).  

If signs or symptoms have been medically attributed to a 
diagnosed (rather than undiagnosed) illness, the Persian Gulf 
War presumption of service connection does not apply.  
VAOPGCPREC 8-98.  The Board notes that the Persian Gulf War 
provisions of 38 U.S.C.A. § 1117 were amended, effective 
March 1, 2002.  In pertinent part, the new law provides that, 
in addition to chronic disabilities from undiagnosed illness, 
service connection may also be given for medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs and symptoms, as well 
as for any diagnosed illness that the VA Secretary determines 
by regulation warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B) (West 2002).  

As to claims involving service connection for asbestos-
related diseases, there are no special statutory or 
regulatory provisions.  However, the VA Adjudication 
Procedure Manual, M21-1 (M21-1), and opinions of the United 
States Court of Appeals for Veterans Claims (Court) and 
General Counsel provide guidance in adjudicating these 
claims.

VA must determine whether military records demonstrate 
asbestos exposure during service, and, if so, determine 
whether there is a relationship between asbestos exposure and 
the claimed disease. M21-1, Part VI, 7.21(d)(1).  The most 
common disease is interstitial pulmonary fibrosis 
(asbestosis).  Asbestos fibers may also produce pleural 
effusions and fibrosis, pleural plaques, and mesotheliomas of 
pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract. M21- 1, Part VI, 7.21(a)(1).  The 
clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease. M21-1, Part VI, 7.21(c).  Some of the major 
occupations involving exposure to asbestos include mining, 
milling, work in shipyards, demolition of old buildings, 
carpentry and construction, manufacture and servicing of 
friction products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring 
materials, asbestos cement and pipe products, and military 
equipment, etc. M21-1, Part VI, 7.21(b)(1). See VAOPGCPREC 4- 
2000.  It is also widely accepted that that many U.S. Navy 
veterans during World War II were exposed to chrysotile 
products, as well as amosite and crocidolite, since these 
varieties of African asbestos were used extensively in 
military ship construction.  Id.; see also Ennis v. Brown, 4 
Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).

The relevant factors discussed in the manual must be 
considered and addressed by the Board in assessing the 
evidence regarding an asbestos related claim.  However, the 
pertinent parts of the manual guidelines on service 
connection in asbestos-related cases are not substantive 
rules, and there is no presumption that a veteran was exposed 
to asbestos in service. Dyment v. West, 13 Vet. App. 141 
(1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed.Cir. 
2002); VAOPGCPREC 4-2000.


VA does not generally grant service connection for symptoms 
alone, without an identified basis for those symptoms.  For 
example, "pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a disability for which service connection may be 
granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
appeal dismissed in part, and vacated and remanded in part 
sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  
The notable exception to this rule is 38 C.F.R. § 3.317, 
which, as noted, permits, in some circumstances, service 
connection for signs or symptoms that are objective 
indications of chronic disability, even though such 
disability is due to undiagnosed illness.  

Factual Background

The veteran contends that his current respiratory problems, 
diagnosed as chronic obstructive pulmonary disease, are due 
to his service in the Persian Gulf War.  The veteran 
testified that there were several alerts in which he had to 
put on his protective gear while in Saudi Arabia and believes 
that he may have been exposed to some type of hazardous gas.  
The veteran testified that he was treated for pneumonia with 
antibiotics and put on light duty restriction for one week 
while in Saudi Arabia (T p.11-12), and that his first 
treatment for any respiratory problem after service was in 
December 2002.  (T p.8).  He reported having a chronic cough 
while in Saudi Arabia, and said that he had shortness of 
breath and couldn't complete a two mile run after returning 
home, but thought that it was due to being out of shape.  (T 
p.8-9).  In the alternative, the veteran asserted that he was 
exposed to asbestos while stationed at Fort Jackson, and that 
he developed his COPD as a result of that exposure.  (T p. 
21-22).  

The veteran's service treatment records showed no complaints, 
treatment, abnormalities, or diagnosis referable to any 
respiratory problems during service.  They are also silent 
for any findings related to asbestos exposure.  On a Report 
of Medical History for separation from service in April 1991, 
the veteran specifically denied any history of asthma, 
shortness of breath, or a chronic cough.  He also denied any 
history of treatment for any medical problems other than a 
minor illness within the previous five years and indicated 
that he had no illness or injuries while on active duty.  On 
examination, the veteran's lungs and chest were normal.  

The evidentiary record includes numerous VA medical records 
showing treatment for various maladies from 1999 to the 
present.  When seen by VA in December 1999, the veteran 
reported that he smoked two packs of cigarettes a day and had 
mild to moderate dyspnea on exertion and occasional chest 
pains.  An examination revealed an upper respiratory 
infection with nasal congestion.  The veteran was prescribed 
antibiotics.  He was seen for allergic rhinitis in April 
2000, and an upper respiratory infection again in July and 
December 2000.  

When seen by VA in December 2002, the veteran reported a 
remote history of reactive airway disease and significant 
smoking (said he smoked three packs a day for over 15 years, 
but had cut back to one pack).  The assessment was acute 
bronchitis versus exacerbation of reactive airway disease.  A 
chest x-ray study at that time revealed emphysematous lung 
with no acute pulmonary process.  Subsequent pulmonary 
function tests (PFT) in February 2003 revealed severe 
advanced COPD.  On VA pulmonary consultation in April 2003, 
the veteran reported progressive dyspnea for seven to eight 
years and said that he smoked two to four packs a day since 
the age of 16.  He reported that his father died from COPD at 
age 50, that his mother had asthma, and that his grandmother 
had a history of asthma and lung cancer.  

The medical records showed that the veteran was evaluated for 
respiratory problems by VA on numerous occasions thereafter, 
and was counseled to stop smoking.  When seen in April 2004, 
the veteran reported that he smoked a half a pack a day, and 
was advised of the seriousness of his lung disease and that 
he would eventually need a transplant, but that he would not 
be a candidate until he was smoke free for one year.  A 
consult note in April 2005, indicated that the veteran was 
aware that the cause of his current respiratory problems was 
his heavy smoking and possibly some genetic involvement.  
Recent VA treatment records in December 2007 indicated that 
the veteran had stopped smoking in 2004, and was being 
evaluated for a lung transplant.  None of the aforementioned 
treatment records contained any reference to asbestos 
exposure, an asbestos-related respiratory disease, or the 
veteran's active service. 

Analysis

The very essence of a claim concerning an undiagnosed illness 
is that there is no diagnosis to account for the 
symptomatology.  Since the veteran's respiratory symptoms 
have been attributed to COPD, there is no legal entitlement 
to consideration under the undiagnosed illness provisions.  
Where there is no entitlement under the law to the benefit 
sought, the appeal must be terminated.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).  

The Board further finds that, even under the revised 38 
U.S.C.A. § 1117, the claim of service connection for a 
respiratory disorder due to an undiagnosed illness must fail.  
The veteran's symptoms have not been attributed to a 
undiagnosed illness or a medically unexplained, chronic 
multi-symptom illness such as chronic fatigue syndrome by any 
competent healthcare provider.  On the contrary, the medical 
evidence showed that his respiratory problems are related to 
a specific, identifiable disability.  Moreover, the VA 
Secretary has not, to date, determined that COPD warrants a 
presumption of service connection.  Therefore, even under the 
revised language of 38 U.S.C.A. § 1117, the veteran's claim 
of service connection for COPD due to an undiagnosed illness 
must be denied as a matter of law.  

Considering the claim on a direct basis, the Board finds that 
there is no competent evidence of COPD or any chronic 
respiratory disorder in service or until many years after 
discharge from service.  As noted above, the veteran's 
service medical records were negative for any pertinent 
abnormalities or diagnosis in service, and there is no post-
service medical evidence of any chronic respiratory problems 
until many years after service.  The records showed that 
although the veteran was a heavy smoker for most of his life, 
he did not manifest any significant respiratory problems 
until 2002, some 11 years after his discharge from service.  
Moreover, there is no competent evidence of record which 
links any current respiratory disorder to the veteran's 
active service.  

As to the veteran's current assertions that he has had 
respiratory problems since returning home from Saudi Arabia 
in 1991, the Board finds his statements self-serving and 
inconsistent with the objective evidence of record as well as 
his prior statements to healthcare providers at a time more 
proximate to his initial treatment for pulmonary problems 
2003.  The veteran specifically denied any respiratory 
problems at the time of his service separation examination in 
1991, and reported a seven to eight year history of dyspnea 
when initially treated by VA pulmonary specialists in April 
2003.  Indeed, when looking at his original claim for 
compensation in February 2003, the veteran stated that the 
first developed respiratory problems in 2000.  Under the 
circumstances, the Board finds that the claim of having a 
chronic respiratory problems since service is not supported 
by the contemporaneous record and is therefore, not credible.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Maxon 
v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom Maxon 
v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) [it was 
proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints]; see 
also Forshey v. Principi, 284 F. 3d 1335 (Fed. Cir. 2002) 
["negative evidence" could be considered in weighing the 
evidence].  

As to the veteran's contention that his COPD is the result of 
his exposure to asbestos in service, the Board most first 
note that the veteran has proffered absolutely no evidence to 
establish his alleged exposure.  However, given his period of 
service, branch of service, and military occupational 
specialty (cook), such exposure to quite unlikely.  
Nevertheless, the veteran has not been diagnosed with 
asbestosis or any asbestos-related disease.  There is also no 
competent evidence that links the veteran's purported 
exposure to asbestos to his diagnosed COPD.  Again, the 
medical evidence of record relates his COPD to his long (20 
year) history of excessive smoking.

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the 
veteran is competent to provide evidence of visible symptoms, 
he is not competent to provide evidence that requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  Here, as discussed above, the existing medical 
evidence (VA treatment records) does not link the veteran's 
COPD to service, to include the alleged asbestos exposure.  
Rather, this evidence repeatedly links the veteran's COPD to 
his many years of excessive smoking.  

Inasmuch as there is no evidence of COPD in service or until 
many years thereafter, and no competent medical evidence 
relating any current COPD to service including asbestos 
exposure, the Board finds no basis for a favorable 
disposition of the veteran's appeal.  Accordingly, the appeal 
is denied.  

The benefit of the doubt has been considered, but there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim.  Therefore, that 
doctrine is not for application in this case because the 
preponderance of the evidence is against the claims.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for a COPD, to include as due to 
undiagnosed illness and asbestos exposure, is denied.  



____________________________________________
Michael A. Herman
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


